DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim1, you claim, “a water supply pipe that supplies the water to the introduction space”, but you have not positively claimed water in the claim.  Therefore the clause, “the water”, lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidelberger et al. (6,190,245).
	In reference to claim 1, Heidelberger et al. teaches an automatic wet sanding apparatus comprising a case, 20,110, that forms an introduction space of the water a water supply pipe that supplies the water to the introduction space, a disc, 40, that moves integrally with the sanding sliding body and is located closer to the painted surface than the introduction space is in a state where the automatic wet sanding is performed, and a cushioned pad, 16, which moves integrally with the disc on which the sanding sliding body is mounted, (col. 2, lines 10-12 and col. 4, line 30-col. 5, line 14).

	Heidelberger et al. teaches all the limitations of the claims except for a hood that is mounted on an outer circumferential part of the case, as seen in the state where the automatic wet sanding is performed, extends toward the painted surface so as to be located on an outer circumferential side of the disc, a water deflecting member that is mounted at a leading end of the hood closer to the painted surface and, as seen in the state where the automatic wet sanding is performed, extends toward a center side of the hood while extending toward the painted surface, wherein the water deflecting member is made of rubber, wherein a diameter of an end edge of the water deflecting member closer to the painted surface is set to be smaller than a diameter of a mounting part of the water deflecting member that is mounted on the hood and wherein a position of a leading end edge of the hood closer to the painted surface is set to a position that is on a side farther away from the painted object than a position in the disc that is closer to the painted surface is.

	Huber teaches utilizing water in the wet sanding system,  wet sander comprising for a hood, 10”,  that is mounted on an outer circumferential part of a case, 14, as seen in the state where the automatic wet sanding is performed, extends toward the painted surface so as to be located on an outer circumferential side of the disc, (fig. 4), a water deflecting member, 3g, that is mounted at a leading end of the hood closer to the painted surface and, as seen in the state where the automatic wet sanding is performed, extends toward a center side of the hood while extending toward the painted surface, (col. 4, lines 41-68), wherein a diameter of an end edge of the water deflecting member closer to the painted surface is set to be smaller than a diameter of a mounting part of the water deflecting member that is mounted on the hood, (fig. 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sander of Heidelberger et al. with the hood and water deflector, as taught by Huber, in order to provide the sander with a means to protect the inside components from being exposed to the water and debris being expelled during grinding.  
It would have been further obvious to provide the tool with the water deflecting member being made of rubber, as a matter of design choice, and since Huber is silent as to what the deflecting member is made of, but does teach that the deflecting member is flexible, and it is old and well known to make a flexible element out of rubber.  It would have been further obvious to provide the tool with a position of a leading end edge of the hood closer to the painted surface is set to a position that is on a side farther away from the painted object than a position in the disc that is closer to the painted surface is, as a matter of obvious design choice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guha et al. (11/383,344), Hutchins (5,597,348) and Wood (7,118,452), were cited to show other examples of sanding apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANTESE L MCDONALD/           Examiner, Art Unit 3723                                                                                                                                                                                             	December 3, 2022